Citation Nr: 1603667	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-10 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a kidney disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to a compensable initial disability rating for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from December 1986 to June 1996.  His DD-214 and service treatment records reflect that the Veteran had an earlier period of active service of 5 years, 5 months duration.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision granted the Veteran's claim of service connection for hypertension and assigned a noncompensable disability rating.  It also denied the Veteran's claims of service connection for a kidney disability and a bilateral knee disability.  

The Veteran's April 2012 substantive appeal also included the issues of entitlement to service connection for a low back disability, for a cervical spine disability, and for headaches.  Service connection for each of those claims was later granted in a June 2014 rating decision.  As that decision represented a full grant of benefits on appeal-and as the Veteran did not file a notice of disagreement with the disability ratings or effective dates assigned-those issues are not before the Board.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

On the Veteran's April 2012 substantive appeal, he requested the opportunity to testify before a member of the Board at his local office.  The Veteran was never scheduled for his requested hearing, nor has he withdrawn his request.  Indeed, in January 2016, the Veteran's representative asked that his case be remanded in order to schedule the Veteran for his requested hearing.  Thus, the case must be remanded.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board at the Milwaukee, Wisconsin Regional Office in accordance with his docket number.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

